Per Curiam.
The privilege extended to witnesses to refuse to respond to inquiries in actions or proceedings in the courts of New York is confined by statute to communications between physician and patient, nurse and patient, attorney and his employees and client, clergyman and penitent and in some instances husband and wife. There is no other privilege extended by statute. Com*98munications made to persons engaged in the occupation of reporter of a newspaper are not included in any statutory privilege. The court may not prescribe such privilege in behalf of a particular class. The Legislature alone may do so.
The order should be affirmed.
Present — Martin, P. J., Merrell, McAvoy, O’Malley and Untermyer, JJ.
Order affirmed.